Title: To John Adams from Thomas Cushing, 26 November 1783
From: Cushing, Thomas
To: Adams, John


          Dear Sir
            Boston Novr. 26th. 1783
          I have not had the Honor of any of your Favors for some time past. althô I have been frequently favoured with Letters, from divers commercial Houses in France and Holland, upon the Subject of Bussiness, owing to your kind mention of my Name to those Houses, for which I am oblidged to you— I heartily congratulate you and my Country, that You, togather with the other Commissioners, have been able to Negotiate and Settle a Peace upon such honourable & Advantageous terms: These Negotiations do you great Honor in the Estimation of the People and I sincerely hope you will not fail to receive ample testimonials of their Gratitude— It gives us great Pleasure to hear by the last Vessells from Europe that the Definitive Treaty was signed on the Third of September last.
          I sincerely wish that the Articles of the Treaty of Commerce between G Brittain and the United States, now in contemplation, may be formed by the Commissioners of the contracting Powers, upon Principles of Liberality and Reciprocity and thereby such a beneficial Intercourse be established between the two Countries as to promise and secure to both perpetual Peace and Harmony, but I very much fear from the latest intelligence from England that the Ministry are governed by such narrow and self interested Veiws that there is very little prospect at present of any such Treatys being Agreed upon—
          I apprehend it will take some time before the People throughout the United States entertain just Sentiments of their Importance as a Nation, We are yet in our Infancy, Time and Experience must discover & Convince us of the necessity of supporting our Character and Credit as a Nation, and that, for these purposes, we must Invest Congress with such Powers as are essential to a Continental Government & must effectually provide them with a sufficient Fund to pay the Interest, if not, the principal of the National Debt— The Measures that have been heretofore recommended by Congress to the United States to Effect this Bussiness have not as yet been Complied with by the States, Congress last Spring repeated their recommendations upon this subject, Most, if not all, of the Southern & Middle States have Complied, The Governor opened the late Session of our General Assembly with a Speech strongly recommending a Compliance with the recommendations of Congress relative to this interesting subject & in about Ten Days after in a message, (Wherein he communicated some Extracts of yr Letters to the Financier & took occasion to mention your Name with great Honor) he repeatedly urged their Attention to this Bussiness and after much Debate and Altercation the Two Houses have past an Impost Acct for the Purpose of furnishing a revenue, which I imagine will meet the Approbation of Congress and I hope Connecticut Rhode Island and New Hampshire will after a little more Consideration pass simular Acts, so that I am really of Opinion that Matters with respect to the support of our Public Credit Are in a much better train than they have as yet been. Dr Holten who has just arrived from Congress Informs that they had come to a Resolution to fix their Residence at Trenton but it gave such uneasiness to the Members from the Southern States that Congress found themselves under a Necessity to reconsider the matter and the southern & the Eastern members after some Consultation, Uniting in their Sentiments, Agreed to move for Congress’ setting Alternately at Annapolis in Maryland & at Trenton in the Jers’y’s & accordingly the Motion was Agreed to & the Measure adopted by Congress and it has been Attended with the happy Effect of removing many Jealousies that were Subsisting, & of uniting the members of Congress in all their Measures for the Public Good more than ever,
          Having been informed that you had frequently complained that your Freinds had not kept you properly Informed of what was passing here, I, as one of them, could not refrain from writing you by this Opportunity, tho I am very doubtfull whether I have furnished you with any thing New—
          I shall esteem my self happy in hearing from you as often as your Leisure will permit— I wish you much Health & all the Honor & Happiness you can expect in this Changeable State and remain / with great Respect / Yr Freind & Humble Servt.
          Thomas Cushing
          
            PS. It is apprehended there will be some difficulty in Settling the Line between this State & Nova Scotia however hope the Definitive Treaty will be so explicit as to prevent all Dispute—
          
        